Case 1:18-cv-02427-RB.J Documen_t 53 Fi|eo| 01/10/19 USDC Co|orao|o Page 1 of 8

 

 

 

 

District Court, Denver County, Colorado F l L E D
901 19th Str€@t uNrrEo sTATEs msTRocT couRT
Denver, CO 80294 DENVER» COLORADO
JAN 10 2019

Plaintiff(s): Matthew Buck _, JEFFREY P_ COLWELL

v. CLERK
Defendant(s): Bora Song
and Hye song A CoURT USE oNLY A
Attorney or Party Without Attorney : Case Number;
Bora Song, pro se for Defendants
2124 5th Ave
LOS Angeles, CA 90018 NO' 18'°"`02427

Phone Number: 213-22()-1784
E-mail: borasong@live.com

 

 

REPLY TO OPPOSITION TO
MOTION TO DISMISS

 

 

 

Defendants, BORA SONG and HYE SONG, respectfully submits their Reply to Opposition to
Motion to Dismiss for lack of personal jurisdiction
l. PLAINTIFF FAILED TO MEET HIS BURDEN TO ESTABLISH THAT THIS
COURT HAS PERSONAL JURISDICT[ON OVER THE DEFENDANTS, IN
BOTH COMPLAINT AND OPPOSlTION
The party asserting personal jurisdiction has the burden of proof when jurisdiction is
challenged. Dudnl`kov v. Chalk & Verml`ll'on Fl`neArts, Inc., 514 F.3d 1063_, 1069 (1()th Cir.
2008). lnstead of meeting his burden of proof, Plaintiff sets forth numerous assertions in an
attempt to improperly sway the court. Plaintist Opposition poses no significant legal or factual
basis upon which this Court may derive personal jurisdiction over the Defendants. A party may
not simply rely upon the allegations of a pleading where jurisdiction is properly challenged
Tavlor v. Portland Paramount Corp., 363 F.2d 634, 639 (9th Cir. 1967). Plaintiff attempts to

meet that burden simply by asserting numerous alleged statements on Twitter.com without

drawing connection to the minimum contacts and purposeful availment to argue that Defendants

Case 1:18-cV-02427-RB.] Document 53 Filed 01/10/19 USDC Co|orado Page 2 of 8

had with the forum state. The allegations point to the fact that Defendants knew the whereabouts
of Plaintiff when they contacted his wife and his wife’s co-worker regarding Plaintiff. Plaintiff
did not make any connection with the alleged statements to satisfy the elements required for
specific personal jurisdiction in his Opposition. (the relationship between the defendant and the
forum “must arise out of contacts that the ‘defendant himself" creates with the forum” (quoting
Burger Kz`ng Corp. v. Rudzewicz, 471 U.S. at 475)). Even if this Court accepted the allegations,
Plaintiff does not meet his burden in asserting that Court has jurisdiction over the Defendants.
Further, Plaintiff relies on Shrader v. Biddinger to argue that lnternet-related activities are

construed to have a broad meaning in the analysis of personal jurisdiction (See: Opposition, 7).
Plaintiff states that this Court has jurisdiction over the Defendants because Defendants have
“intentially direct[ed] his/her/its activity or operation at the forum state.” Id. The Court in
Shrader held that specific personal jurisdiction was insufficient over the operators of online
internet discussion forum because of the absence of any indication of the forum or any other
connection to the forum. The Court in Shrader stated the following:

“merely posting information on the internet does not, in itself, subject the poster

to personal jurisdiction wherever that information may be accessed. This principle

has particular salience for defamation cases: “Posting on the internet from [outside

the forum state] an allegedly defamatory statement [about a forum resident] does

not create the type of substantial connection between [the poster] and [the forum state]

necessary to confer specific personal jurisdiction.” Johnson v. Arden, 614 F.3d at

797. “[T]he plaintiffs residence in the forum, and suffering of harm there, will not

alone support jurisdiction under Calder.” Young, 315 F.3d at 262.”

Shrader v. Biddinger, 633 F.3d 1235 (10th Cir. 2011).

Similarly, Colorado was not the focal point of any of the alleged defamatory statements on

email or Twitter, either in terms of its audience or its contents. Plaintiffs residence in the forum

state of Colorado, and hence, suffering harm there, does not alone establish personal jurisdiction

over a defendant who has not purposefully directed his activities at the state. Plaintiff did not

Case 1:18-cV-02427-RB.] Document 53 Filed 01/10/19 USDC Co|orado Page 3 of 8

fully understand the outcome of the Shrader case, as he relied on the case that was not beneficial
for his argument Plaintiff fails to rebut Defendants’ Motion and fails to provide legal sources in
his Opposition, or Complaint, to meet his burden of prima facie.

A. PLAINTIFF CANNOT SHOW DEFENDANTS HAD MINIMUM CONTACTS
WITH THE FORUM STATE

The constitutional touchstone remains whether the defendant purposefully established
“minimum contacts” in the forum state. The Due Process Clause protects an individual's liberty
interest in not being subject to the binding judgments of a forum with which he has established
no meaningful “contacts, ties, or relations.” Internalional Shoe Co. v. Washington, 326 U.S., at
319, 66 S.Ct., at 160. Plaintiff fails to show that Defendants had made “minimum contacts” with
the forum state. ln judging minimum contacts for purposes of assessing the validity of specific

' jurisdiction, a court focuses on the “relationship among the defendant, the forum, and the
litigation.” Helicopteros Nacionales de Colombia, S.A., 466 U.S. at 414-16, 104 S.Ct. 1868
(quoting Sha/jfer v. Heitner, 433 U.S. 186, 204, 97 S.Ct. 2569, 53 L.Ed.2d 683 (1977)); West
American Ins. Co. v. Westin, lnc., 337 N.W.2d 676, 679 (Minn.1983). F or the minimum contacts
requirement to be satisfied, the defendant must have “purposefully avail[ed]” herself of the
privilege of conducting activities within the jurisdiction.” Imo Ina'us., Inc. v. Kiekert AG, 155
F.3d 254, 259 (3d Cir.1998) (quoting and modifying Hanson v. Denckla, 357 U.S. 235, 253, 78
S.Ct. 1228, 2 L.Ed.2d 1283 (1958)).

The Court cannot find Defendants had minimum contacts with the forum state on the record
presented Defendants do not own property in the State of Colorado, has no bank account, does
not solicit business in the State of Colorado, or derive any revenue in this locale. Plaintiff does
not refute any of these facts. Further, the alleged defamatory Twitter statements do not have any

reference to business or profit-making activities that would suggest receiving benefit from the

Case 1:18-cV-02427-RB.] Document 53 Filed 01/10/19 USDC Colorado Page 4 of 8

residents of Colorado or the privilege of Colorado’s laws. See also Hare v. Sz`mpson, No. CIV S-
12-0136, 2013 WL 1499434, at *7-8 (E.D. Calif. April 10, 2013). The alleged statements do not
identify Colorado forum in any way. Nothing in the record indicates that the statements were
targeted at the state of Colorado. The alleged defamatory statements include interactions with
other Twitter users that show different locations (See: Motion). The fact that messages posted on
a personal Twitter account could have been read in Colorado, just as they could have been read
anywhere in the world, cannot suffice to establish Colorado as the focal point of the Defendant’s
conduct.

Moreover, Plaintiffs argument that Defendant's actions caused harm to him in Colorado is
not sufficient to confer jurisdiction under well-established precedent ln Calder v. Jones, the
Supreme Court held that an act committed by a nonresident in a foreign state does not always
give rise to specific personal jurisdiction (dismissing complaint for lack of personal jurisdiction:
rejecting the plaintiffs mere legal conclusions that defendants “expressly aimed” some
“intentional conduct” at the California plaintiff, finding that the Calder test requires more than
mere foreseeability that a California resident might be harmed by the intentional action, and
finding that the allegations and evidence showed that the defendants' activities were purely to
improve their financial situations in their own jurisdiction, holding “[b]ecause none of
defendants' alleged conduct has any nexus with California other than the fact that plaintiff
happens to reside in California, the effects test is not satisfied.”) Calder v. Jones, 465 U.S. 783,
789.

Unlike newspapers and media companies, where its contacts with residents bring
business and profit, individuals who contact other individuals in a particular state is not sufficient

for minimum contact. Personal jurisdiction under the long-arm statute of State of Colorado exists

Case 1:18-cV-02427-RB.] Document 53 Filed 01/10/19 USDC Colorado Page 5 of 8

when a person causes tortious injury in the State of Colorado, causes tortious injury in the State
of Colorado outside the State if he regularly does or solicits business, derives substantial revenue
from goods used or consumed, or services rendered in the State of Colorado.

The Opposition relies exclusively upon the allegation that Defendants made virtual
contacts through Twitter.com to mention or direct messages to two residents in Colorado
regarding Plaintiff, a resident of Colorado, to rebut Defendants’ Motion stating the lack of
personal jurisdiction However, Plaintiff fails to assert how the alleged statements to Colorado
fulfills the minimum contact and purposeful availment requirements under specific personal
jurisdiction The Opposition does not establish specific personal jurisdiction over the

Defendants.

`

B. PLAINTIFF FAILS TO ASSERT ALLEGATIONS TO SATISFY PURPOSEFUL
AVAILMENT

 

The defendant's conduct and connections with the forum state must be such that the
defendant “should reasonably anticipate being haled into court there.” World~Wide Volkswagen
Corp. v. Woodson, 444 U.S. 286, 297, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980). Even if the
aforementioned allegations were true, the allegations do not show the connection between the
virtual contact with one or two Colorado residents to minimum contacts with the State of
Colorado. The virtual contact with the Colorado residents does not give Defendants the benefits
of Colorado’s laws. Plaintiff cannot show that Defendants purposefully availed themselves of
Colorado’s laws or purposefully directed any activities into Colorado.

ln defining when it is that a potential defendant should “reasonably anticipate” out-of-state
litigation, the Court frequently has drawn from the reasoning of Hanson v. Denckla, 357 U.S.

235, 253, 78 S.Ct. 1228, 1239-1240, 2 L.Ed.2d 1283 (1958):

Case 1:18-cV-02427-RB.] Document 53 Filed 01/10/19 USDC Colorado Page 6 of 8

“The unilateral activity of those who claim some relationship with a nonresident
defendant cannot satisfy the requirement of contact with the forum State. The
application of that rule will vary with the quality and nature of the defendant's
activity, but it is essential in each case that there be some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum
State, thus invoking the benefits and protections of its laws.”

This “purposeful availment” requirement ensures that a defendant will not be haled into a
jurisdiction solely as a result of “random,” “fortuitous,” or “attenuated” contacts, Keeton v.
Hustler Magazl`ne, Inc., 465 U.S., at 774, 104 S.Ct., at 1478,‘ World- Wl'de Volkswagen Corp. v.
Woodson, supra, 444 U.S., at 299, 100 S.Ct., at 568, (where the defendant “deliberately” has
engaged in significant activities within a state), or has created “continuing obligations” between
himself and residents of the forum, Travelers Health Assn. v. Virginia, 339 U.S., at 648, 70 S.Ct.,
at 929, where he manifestly has availed himself of the privilege of conducting business there,
and because his activities are shielded by “the benefits and protections” of the forum's laws it is
presumptively not unreasonable to require him to submit to the burdens of litigation in that
forum as well.) F or jurisdiction to be proper, the contacts must proximately result from actions of
the defendant that create a "substantial connection" with the forum state. Burger King, 471 U.S.
at 475.

Plaintiff claims in its Opposition that the investigation shows Defendants were
responsible for the alleged defamatory statements on Twitter.com but fails to show a connection
of the alleged statements to Defendants’ contacts with the State of Colorado. (See Opposition,
generally). Even if the Court accepts as true the allegation that the defendants knew their
respective actions would injure Plaintiff in Colorado, the allegations are insufficient to satisfy the
requirement that the defendants' actions were expressly aimed at the forum state, where

Defendants would benefit from the protection of Colorado’s laws. See Dudnikov, 514 F.3d at

Case 1:18-cV-02427-RB.] Document 53 Filed 01/10/19 USDC Colorado Page 7 of 8

1074-75. Defendants’ knowledge of Plaintiff and his wife’s residency is insufficient to show that
their actions were directed to the forum state of Ciolorado. ihe Court should find that the alleged
contacts were insufficient to warrant exercising specific personal jurisdiction over the
Defendants. Defendants have not purposefully availed itself of the privilege of acting within the
forum state. Defendants could not have reasonably anticipated that they would be subject to
personal jurisdiction in this Court because they did not make any contact with anyone in
Colorado for business Jurisdiction is only proper where “individuals purposefully derive benefit
from their interstate activities” or where defendants “create a substantial connection with the
forum.” Plaintiff failed to show that Defendants have purposefully invoked the benefits and
protections of a state's law. As such, exercise of personal jurisdiction against Defendants would
be unreasonable

Plaintiff bears the burden of proving the requirements of personal jurisdiction Plaintiff has
failed to meet that burden, and dismissal of the complaint is warranted

ll. CONCLUSION
Due to the foregoing facts and legal analysis, it is requested that this Court grant Defendants’
Motion to Dismiss.

DATED this 8th day of January 2019.

Respectfully submitted
By: /s/ BORA SONG
/s/ HYE SONG,

Pro se

Case 1:18-cV-02427-RB.] Document 53 Filed 01/10/19 USDC Colorado Page 8 of 8

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 8th day of January 2019, a true and correct
copy of the foregoing REPLY TO OPPOSlTlON TO MOTION TO DISMISS was served via
email to the following unless another method is specified below:

Matthew W. Buck

RED LAW
matt@red.law

445 Broadway Suite 126
Denver_, CO 80203
Counsel for Plaintiff

/s/ Bora Song

